Citation Nr: 1219492	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot symptomatic dorsal callosities, 4th and 5th toes, from December 26, 2008 to October 14, 2009 and beginning on December 1, 2010.

2.  Entitlement to an increased initial rating for major depressive disorder and posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 4, 2012 and 70 percent disabling beginning on January 4, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1993 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in pertinent part, partially granted the Veteran's claim for an increased rating for right foot symptomatic dorsal callosities and assigned a rating of 10 percent.

In addition, the Veteran appeals from a June 2010 Decision Review Officer (DRO) decision which granted her claim for service connection for major depressive disorder and PTSD.  An initial rating of 30 percent was assigned, effective September 22, 2003.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated from July 2001 to April 2012; paper copies of these records dated prior to April 2011 are located in the claims file.

An October 2010 rating decision assigned a temporary total evaluation based upon surgical or other treatment necessitating convalescence for the Veteran's right foot disability for the period between October 14, 2009 and December 1, 2010.  A 10 percent rating was then assigned, effective December 1, 2010.

A March 2012 DRO decision partially granted the Veteran's claim for an increased rating for major depressive disorder and PTSD and assigned a 70 percent rating, effective January 4, 2012.

The issue of entitlement to an increased rating for right foot symptomatic dorsal callosities, 4th and 5th toes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran withdrew her claim for an increased initial rating for major depressive disorder and PTSD in a March 2012 statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with regard to a claim for an increased rating for major depressive disorder and PTSD have been met.  38 U.S.C.A.            § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2012 DRO decision, the Veteran's claim for an increased rating for major depressive disorder and PTSD was partially granted.  A supplemental statement of the case (SSOC) denying a rating in excess of 70 percent was issued on the same day.  The Veteran wrote in a March 2012 statement that she "respectfully accepted" the 70 percent rating that had been assigned by a SSOC pending receipt of the detailed rating decision.  In a second March 2012 statement, dated approximately one week later, the Veteran indicated that she was fully satisfied with the current decision.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn her appeal as to this claim and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review her claim for an increased rating for major depressive disorder and PTSD and the claim is dismissed.



ORDER

Entitlement to an increased initial rating for major depressive disorder and PTSD, rated as 30 percent disabling prior to January 4, 2012 and 70 percent disabling beginning on January 4, 2012, is dismissed.


REMAND

In a March 2012 statement, the Veteran requested that she be scheduled for a hearing with regard to her claim for an increased rating for right foot symptomatic dorsal callosities before a DRO at the Roanoke RO.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700.  Such a hearing should be scheduled by the RO.

As noted above, updated VA treatment records were added to the Veteran's Virtual VA paperless claims file in approximately April 2012.  Such records dated after April 2011 do not appear to have been considered by the agency of original jurisdiction (AOJ) in the March 2012 SSOC or the March 2012 DRO decision.  VA regulations provide that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ.  See 38 C.F.R. § 20.1304.  These records should be considered by the AOJ on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before RO personnel at the Roanoke RO as requested in a March 2012 statement.

Both the Veteran and her representative should be notified of the date, time, and location of the hearing.

2.  The AOJ should readjudicate the issue on appeal with consideration of the additional evidence, including the updated VA treatment records and any hearing testimony, received since the most recent SSOC. If the benefit sought is not fully granted, a SSOC should be issued. Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


